ON REHEARING
We issue this per curiam, on rehearing, to clarify the issue of whether the work being performed at the time of the accident, by the plaintiff Curtis Doiron, was not part of the contract work and, therefore, does not meet the requirement for a statutory employer, which would defeat the motion for summary judgment.
The contract between Geo Drilling Fluids, Inc. and Industrial Buildings provides for the removal of waste materials and rubbish at the completion of work. Industrial Buildings’ subcontract with A-l Steel Co., for part of the work, included the subcontractor’s removal of waste materials and rubbish when its work was concluded. The plaintiff was injured while removing a burned up engine from the jobsite, while in the course and scope of his employment. This actually was part of the contract work, which exempts the general contrac*205tor from tort liability to a subcontractor’s employee in a “two-contract” relationship.
For the above reasons, the decision of the District Court is again affirmed in part and reversed in part and remanded for further proceedings.
AFFIRMED IN PART; REVERSED IN PART; REMANDED.